


110 HR 1378 IH: American LIFE Fund for the Medical

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1378
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. Goode introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to designate any portion of a refund for use by the Secretary of
		  Health and Human Services in providing catastrophic health coverage to
		  individuals who do not otherwise have health coverage.
	
	
		1.Short titleThis Act may be cited as the
			 American LIFE Fund for the Medical
			 Treatment of the Uninsured Act of 2007.
		2.Designation of
			 overpayments for Health Coverage for uninsured
			(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
				
					IXDesignation of
				overpayments for Health Coverage for uninsured
						
							Sec. 6097. Designation.
						
						6097.Designation
							(a)In
				generalIn the case of an individual, with respect to each
				taxpayer’s return for the taxable year of the tax imposed by chapter 1, such
				taxpayer may designate that a specified portion (not less than $1) of any
				overpayment of tax for such taxable year be paid over to the Health Coverage
				for the Uninsured Trust Fund.
							(b)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year only at the time of filing the return of the
				tax imposed by chapter 1 for such taxable year. Such designation shall be made
				in such manner as the Secretary prescribes by regulations except that such
				designation shall be made either on the first page of the return or on the page
				bearing the taxpayer’s signature.
							(c)Overpayments
				treated as refundedFor purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated as being
				refunded to the taxpayer as of the last date prescribed for filing the return
				of tax imposed by chapter 1 (determined without regard to extensions) or, if
				later, the date the return is
				filed.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 61 of
			 such Code is amended by adding at the end thereof the following new
			 item:
				
					
						Part IX. Designation of overpayments for
				health coverage for
				uninsured.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Health Coverage for
			 the Uninsured Trust Fund
			(a)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end the
			 following new section:
				
					9511.Health
				Coverage for the Uninsured Trust Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Health Coverage for the Uninsured
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to such Trust Fund as provided in this section or section
				9602(b).
						(b)Transfers to
				Trust FundThere are hereby appropriated to the Health Coverage
				for the Uninsured Trust Fund amounts equivalent to the amounts designated under
				section 6097 (relating to designation of overpayments for health coverage for
				uninsured).
						(c)ExpendituresAmounts
				in the Health Coverage for the Uninsured Trust Fund shall be available to the
				Centers for Medicare and Medicaid Services to carry out a program which
				provides health coverage for catastrophic illnesses and injuries of individuals
				who otherwise have no health
				coverage.
						.
			(b)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end thereof the following new item:
				
					
						Sec. 9511. Health Coverage for the
				Uninsured Trust
				Fund.
					
					.
			
